

117 S1262 IS: Future Logging Careers Act
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1262IN THE SENATE OF THE UNITED STATESApril 21, 2021Mr. Risch (for himself, Mr. King, Mr. Scott of South Carolina, Ms. Baldwin, Ms. Collins, Mr. Cornyn, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo exempt certain 16- and 17-year-old individuals employed in logging operations from child labor laws.1.Short titleThis Act may be cited as the Future Logging Careers Act.2.Child labor law exemptions for logging operationsThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended—(1)in section 3 (29 U.S.C. 203), by adding at the end the following:(z)Logging operation—(1)means—(A)a mechanized operation;(B)the bucking or converting of timber into logs, poles, ties, bolts, pulpwood, chemical wood, excelsior wood, cordwood, fence posts, or similar products;(C)the collecting, skidding, yarding, loading, transporting, or unloading of such products in connection with the activities described in this paragraph;(D)the constructing, repairing, or maintaining of—(i)roads or camps used in connection with the activities described in this paragraph; or(ii)machinery or equipment used in the activities described in this paragraph; or(E)any other work performed in connection with the activities described in this paragraph; and(2)does not include the manual use of chainsaws to fell or process timber or the use of cable skidders to bring the timber to the landing.(aa)Mechanized operation—(1)means the felling, skidding, yarding, loading, or processing of timber by equipment other than manually operated chainsaws or cable skidders; and(2)includes the use of whole tree processors, cut-to-length processors, stroke boom delimbers, wheeled and track feller-bunchers, pull-through delimbers, wheeled and track forwarders, chippers, grinders, mechanical debarkers, wheeled and track grapple skidders, yarders, bulldozers, excavators, and log loaders.; and(2)in section 13(c) (29 U.S.C. 213(c)), by adding at the end the following:(8)The provisions of section 12 relating to child labor shall apply to an employee who is 16 or 17 years old employed in a logging operation in an occupation that the Secretary of Labor finds and declares to be particularly hazardous for the employment of children ages 16 or 17, except where such employee is employed by his parent or by a person standing in the place of his parent in a logging operation owned or operated by such parent or person..